UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


SCOTT BAKER,

                                     Plaintiff,                     8:18-cv-00950 (BKS/DJS)

v.

CHAD SPINNER; RYAN YADDOW;
FRANKLIN COUNTY DEPARTMENT OF
PROBATION; COUNTY OF FRANKLIN;
JOHN DOE #1; and JOHN DOE #2,

                                     Defendants.


Appearances:

For Plaintiff:
Noreen McCarthy
Office of Noreen McCarthy
P.O. Box 756
Keene Valley, NY 12943

For Defendants Spinner, Yaddow, Franklin County
Department of Probation, and County of Franklin:
Gregg T. Johnson
April J. Laws
Loraine Clare Jelinek
Johnson & Laws, LLC
648 Plank Road, Suite 204
Clifton Park, NY 12020

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Scott Baker brings this action under 42 U.S.C. § 1983, asserting claims against

the County of Franklin and the Franklin County Department of Probation (the “County

Defendants”), Defendant Probation Officers Chad Spinner and Ryan Yaddow, and two unnamed
supervisors of the Franklin County Department of Probation (the “Doe Defendants”). Plaintiff

alleges that, in violation of the “Fourth, Fifth, Eighth, and Fourteenth Amendments,” Defendants

Spinner and Yaddow maliciously prosecuted him, deprived him of due process of law, and failed

to intercede to prevent constitutional wrongs against him, (Dkt. No. 1, ¶¶ 1–2, 27–32, 38–40),

and that, under Monell v. Department of Social Services, 436 U.S. 658 (1978), the County

Defendants are liable for Spinner’s and Yaddow’s conduct, (id. ¶¶ 33–37). Plaintiff also appears

to assert state law claims for unlawful imprisonment, intentional infliction of emotional distress,

malicious prosecution, negligent supervision and training, and violations of the New York State

Constitution. (Id. ¶¶ 1, 38–40). Defendants move for judgment on the pleadings under Federal

Rule of Civil Procedure 12(c). (Dkt. No. 20). Plaintiff opposes the motion. (Dkt. No. 22). For the

reasons set forth below, Defendants’ motion is granted.

II.      BACKGROUND 1

         In September 2013, Plaintiff pled guilty to and was convicted of three counts of third-

degree criminal sale of a controlled substance and three counts of third-degree criminal

possession of a controlled substance in violation of New York Penal Law § 220.29(1) and

§ 220.16(1), respectively. (Dkt. No. 1-1, at 2). In addition to a term of 180 days in the Franklin

County Correctional Facility, Plaintiff was sentenced to five years of probation. (Id.).

         On June 17, 2015, a declaration of delinquency 2 was filed in the County Court, County of

Franklin, alleging that Plaintiff violated six of the terms and conditions of his probation


1
  All facts, which are taken from the Complaint and exhibits attached thereto, are assumed to be true for purposes of
this motion. Patel v. Contemporary Classics of Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001).
2
  Section 70.40 of the New York Penal Law provides, in relevant part: “When a person is alleged to have violated the
terms of his or her conditional release . . . and has been declared delinquent by . . . the local conditional release
commission having supervision over such person, the declaration of delinquency shall interrupt the period of . . . post-
release supervision as of the date of the delinquency.” N.Y. Penal Law § 70.40(3)(b). “When the court receives a
request for a declaration of delinquency by a probation officer, it shall make a decision on such request within seventy-
two hours of its receipt of the request. Upon filing a written declaration of delinquency, the court must promptly take
reasonable and appropriate action to cause the defendant to appear before it for the purpose of enabling the court to


                                                           2
“numbered four, eleven, fifteen, sixteen, nineteen, and twenty-five.” (Id. at 2). On July 24, 2015,

an amended affidavit and amended statement of violation were filed, alleging that Plaintiff also

violated “condition number twenty-four.” (Id.). The amended documents also added an

allegation that on July 22, 2015 Plaintiff “tested positive for and admitted to using opiates and

cocaine.” (Id.).

         On August 5, 2015, Defendant Probation Officer Yaddow performed a search of

Plaintiff’s home while working “under the direct supervision” of Defendant Probation Officer

Spinner and the Doe Defendants. (Dkt. No. 1, ¶ 20). On August 10, 2015, Spinner and Yaddow

filed a second amended affidavit and statement of violation in Franklin County Court. (Dkt. No.

1-1, at 2). “The second amended documents alleged a new arrest on August 5, 2015 . . . by the

Tupper Lake Police Department charging [Plaintiff] with three counts of Criminal Possession of

a Controlled Substance Seventh Degree and one count of Unlawful Possession of Marijuana after

a search by the [Franklin County] Probation Department with the assistance of the Tupper Lake

Police Department.” (Id. at 2–3). Plaintiff alleges that, in the second amended documents,

Yaddow’s affidavit falsely stated “that Plaintiff possessed, on August 5, 2015,

methamphetamine, when in fact the Plaintiff did not possess methamphetamine and Defendant’s

[sic] had not found any methamphetamine during the search of Plaintiff’s home.” (Dkt. No. 1,

¶ 20). Plaintiff alleges that “[b]ased in part on this false accusation,” the defendants filed a

statement of violation of probation, and that the documents were relied upon “to impose a

significantly lengthy prison term.” (Id. ¶¶ 16, 20). 3




make a final determination with respect to the alleged delinquency in accordance with section 410.70 of this article.”
N.Y. Crim. Proc. Law § 410.30.
3
  There is no indication that the allegation concerning methamphetamine on August 5, 2015 was alleged as a new
violation; it is not mentioned in the state court decision vacating Plaintiff’s sentence. (Dkt. No. 1-1, at 2–3).



                                                          3
       On September 3, 2015, Plaintiff appeared before Franklin County Court Judge Robert G.

Main, Jr. for a fact-finding hearing regarding the alleged violations of probation. (Id. ¶¶ 21–22;

Dkt. No. 1-1, at 3–4). Prior to the hearing, Judge Main held an in-chambers conference attended

by Gregory LaDuke, Plaintiff’s then-counsel; Defendant Probation Officer Spinner; and

Assistant District Attorney Gary Pasqua. (Dkt. No. 1-1, at 3). The conference was held off the

record and outside of Plaintiff’s presence. (Id.). During the conference, Assistant District

Attorney Pasqua indicated that the People would be satisfied with concurrent terms of two and

one-half years. (Id.). Judge Main then asked Spinner for his input. (Id. at 3–4). Spinner

responded that he thought Plaintiff was a “big time drug dealer” responsible for causing the fatal

overdose of an individual in Tupper Lake, despite Spinner’s knowledge that “the Tupper Lake

Police Department had already concluded its investigation . . . and had never suspected Plaintiff

to be responsible in any way” for the death. (Dkt. No. 1, ¶¶ 21–22; see Dkt. No. 1-1, at 3–4).

Although Spinner “knew full well that [his accusation] was unsupported by any evidence,” (Dkt.

No. 1, ¶ 22; see Dkt. No. 1-1, at 6), he nevertheless recommended that the court revoke

Plaintiff’s probation and resentence him to a “significant period of incarceration,” (Dkt. No. 1,

¶¶ 21–22). Plaintiff alleges that, because Spinner failed to provide Plaintiff with “prior notice . . .

that he intended to make this accusation,” Plaintiff had “no opportunity to investigate or defend”

himself to Judge Main before he was resentenced. (Id. ¶ 21).

       The fact-finding hearing did not go forward. Instead, Plaintiff admitted to the following

factual allegations contained within the second amended documents: (i) “that he had tested

positive for marijuana on May 28, 2014, thus, violating condition number twenty-five of his

terms and conditions of probation”; (ii): “that[,] when admitted to the St. Lawrence Addiction

Treatment Center on May 20, 2015, he tested positive for cocaine, suboxone and opiates, and




                                                   4
that he was unsuccessfully discharged from the center on June 15, 2015, after admitting he took

suboxone that was not prescribed for him thus, violating conditions numbered fifteen, sixteen

and twenty-four of his terms and conditions of probation”; and (iii) “that he tested positive for

opiates and cocaine on July 22, 2015, and admitted using the same over the previous weekend

with acquaintances, in violation of condition number twenty-five of his terms and conditions of

probation.” (Dkt. No. 1-1, at 3). All of the conduct to which Plaintiff admitted occurred before

the search of Plaintiff’s home on August 5, 2015 and subsequent filing of the second amended

documents on August 10, 2015. (Id. at 2–3).

         Notwithstanding Assistant District Attorney Pasqua’s recommendation of concurrent

terms of two and a half years, Judge Main resentenced Plaintiff to seven and one-half years in

prison. 4 (Dkt. No. 1, ¶¶ 21–22; Dkt. No. 1-1, at 7). Plaintiff alleges that the court resentenced

Plaintiff to a much lengthier term of imprisonment than it otherwise would have because the

court relied on the false information provided by Spinner, who “refused to place any of [the]

information on the record in open court and in front of the plaintiff.” (Dkt. No. 1, ¶ 21–22; see

Dkt. No. 1-1, at 7, 13).

         On November 4, 2016, Plaintiff filed a motion to vacate his guilty plea and sentence,

asserting that it was obtained “by duress, misrepresentation, or fraud on the part of . . . a person

acting for or in behalf of a court or prosecutor” under New York Criminal Procedure Law

(“CPL”) § 440.10. (Dkt. No. 1-1, at 1, 9). After holding a fact-finding hearing on January 27,

2017 and February 16, 2017, Franklin County Court Judge Jerome J. Richards found no evidence

calling into question “the propriety of the defendant’s conviction by his guilty plea” in 2013 or


4
 Specifically, Plaintiff’s sentence consisted of three consecutive terms of two and one-half years for criminal sale of
a controlled substance in violation of New York Penal Law § 220.29(1), to be served concurrently with three
consecutive terms of two and one-half years for criminal possession of a controlled substance in violation of New
York Penal Law § 220.16(1). (Dkt. No. 1-1, at 3).



                                                          5
his September 2015 admissions that he violated the terms of his probation. (Id. at 7–8). Judge

Richards, however, vacated Plaintiff’s sentence under CPL § 440.20(1), concluding that

Spinner’s statements to the court during the September 3, 2015 in-chambers conference

constituted material misrepresentations to the court that, “even if not considered by the judge,

were nevertheless so prejudicial” that a “finding that [Plaintiff] has established a due process

violation” was warranted. (Dkt. No. 1-1, at 13–14 (citing CPL §§ 440(1)(b) and (h)); see also

Dkt. No. 1, ¶ 26). Accordingly, Judge Richards vacated Plaintiff’s sentence. (Dkt. No. 1-1, at 13–

14). Plaintiff initiated this action on August 9, 2018. (Dkt. No. 1).

III.   STANDARD OF REVIEW

       The standard of review for a motion under Rule 12(c) is the same as a motion under Rule

12(b)(6). Bank of N.Y. v. First Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 2010). To survive a

motion to dismiss, “a complaint must provide ‘enough facts to state a claim to relief that is

plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d 129, 135 (2d

Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Although a

complaint need not contain detailed factual allegations, it may not rest on mere labels,

conclusions, or a formulaic recitation of the elements of the cause of action, and the factual

allegations ‘must be enough to raise a right to relief above the speculative level.’” Lawtone-

Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist. LEXIS

155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). A court must

accept as true all factual allegations in the complaint and draw all reasonable inferences in the

plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Communs, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). When deciding a motion for

judgment on the pleadings, a court’s review is ordinarily limited to “the facts as asserted within

the four corners of the complaint, the documents attached to the complaint as exhibits, and any


                                                  6
documents incorporated in the complaint by reference.” See McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 191 (2d Cir. 2007).

IV.     DISCUSSION

        A.      Section 1983 Claims Against Spinner and Yaddow

        Two distinct acts constitute the core of Plaintiff’s allegations against Spinner and

Yaddow: (i) Spinner’s false statements to Judge Main indicating that Plaintiff was a “big time

drug dealer” responsible for causing an individual’s death by overdose; and (ii) Spinner and

Yaddow’s false accusation in the second amended submission that Plaintiff was found in

possession of methamphetamine during the August 5, 2015 search of his home. Defendants

argue that Plaintiff’s § 1983 claims against Spinner and Yaddow should be dismissed because:

(i) as probation officers, Spinner and Yaddow are absolutely immune from suit; and

(ii) alternatively, they are qualifiedly immune. Defendants also challenge Plaintiff’s theory of

liability, arguing that they are neither amenable to suit nor subject to civil liability for a sentence

imposed by the state court judge. Plaintiff responds that: (i) Spinner is not entitled to absolute

immunity for his false statements during the September 3, 2015 conference because he was “not

acting in a quasi-judicial function,” (Dkt. No. 22, at 7); and (ii) neither Spinner nor Yaddow are

“eligible for qualified immunity” for their false allegation that Plaintiff possessed

methamphetamine “because . . . they violated a constitutional right of the plaintiff, and . . . that

right was clearly established at the time of the violation.” (Dkt. No. 22, at 13). Plaintiff also

asserts that he has plausibly stated a due process violation caused by the Defendants.

                1.      Absolute Immunity

        “As a general matter, probation officers are entitled to immunity in the performance of

their duties, but the type of immunity afforded depends on whether ‘the duties of the defendants

were judicial or prosecutorial, which entitles them to absolute immunity, or administrative,


                                                   7
which may entitle them to qualified immunity.’” Dettelis v. Sharbaugh, 919 F.3d 161, 164 (2d

Cir. 2019) (quoting King v. Simpson, 189 F.3d 284, 288 (2d Cir. 1999)). To determine whether

an official’s actions served a judicial function, courts consider the degree to which the conduct

was subject to procedural safeguards, such as whether the context in which it performed “was

adversarial in nature[,] . . . conducted by a judicial officer who rendered the final decision[,] and

. . . subject to judicial review.” Sykes v. James, 13 F.3d 515, 521 (2d Cir. 1993). “The more

distant a function is from the judicial process, the less likely absolute immunity will attach.”

Scotto v. Almenas, 143 F.3d 105, 111 (2d Cir. 1998) (alteration and internal quotation marks

omitted).

       Probation officers are therefore entitled to absolute immunity from suit while performing

the judicially intertwined function of “preparing and furnishing presentence reports to the court,”

Dorman v. Higgins, 821 F.2d 133, 137 (2d Cir. 1987), as well as prosecutorial functions such as

“initiating parole revocation proceedings and . . . presenting the case for revocation to hearing

officers,” Scotto, 143 F.3d at 112. “By contrast, in performing investigatory duties, for example,

the filing of a violation report or recommending the issuance of an arrest warrant, a parole officer

is entitled only to qualified immunity.” Id. For example, an officer who submitted a false

affidavit to a magistrate during an ex parte hearing to secure an arrest warrant was not entitled to

absolute immunity. Malley v. Briggs, 475 U.S. 335, 345–46 (1986). Nor was a parole officer,

“not perform[ing] under judicial direction and . . . before the initiation of parole revocation

proceedings,” who included false information in a parole violation report and “recommend[ed]

that a warrant issue.” Scotto, 143 F.3d at 112. On the other hand, a parole officer who submitted

a false affidavit in a state court proceeding was found to be absolutely immune from suit because

of the attendant “judicial process safeguards” of a state habeas proceeding, even though the




                                                  8
officer was not subject to cross examination. Sykes, 13 F.3d at 521 (distinguishing the facts at bar

with those at issue in Malley, “in which a police officer applied to a magistrate for an arrest

warrant based on a false affidavit”).

        Here, the Complaint and attached documents indicate that, during the in-chambers

conference held in the presence of counsel, Judge Main asked Spinner “for his input” in the

midst of a discussion between the parties about the appropriate sentence for the violations

alleged. (Dkt. No. 1-1, at 3). Spinner “indicated to Judge Main that [Plaintiff] was involved or

thought to be involved in [a] drug overdose death . . . and that Mr. Spinner thought [Plaintiff]

was a big time drug dealer in the Tupper Lake community.” (Id. at 3–4). Spinner’s direct

responses to questions from Judge Main, posed in the context of Judge Main’s evaluation of the

reasonableness of the sentence proposed by the parties, served a function “intimately associated

with the judicial phase of the criminal process.” Malley, 475 U.S. at 342 (internal quotation

marks omitted). Providing information to a judge upon his or her request much more closely

resembles a “judicial or prosecutorial” duty, King, 189 F.3d at 284, similar to presenting a

presentence report to a judicial officer, than a function that is investigatory or administrative in

nature, such as preparing a parole violation report and applying for an arrest warrant, see Malley,

475 U.S. at 345–46; Scotto, 143 F.3d at 112. Spinner is therefore entitled to absolute immunity

for his statements to Judge Main during the in-chambers conference.

        Whether Spinner and Yaddow are entitled to absolute immunity for the allegedly false

statement that Plaintiff possessed methamphetamine, as included in the second amended

submission, is a closer question. Although probation officers “receive absolute immunity for

their actions in initiating . . . revocation proceedings,” a probation officer “initiate[s] the

prosecution” of a violation only where he or she has the “discretionary authority” to do so under




                                                   9
the law. Scotto, 143 F.3d at 112. In Scotto, the Second Circuit reasoned that, because a parole

officer is “required” by New York regulations “to recommend that a warrant issue” upon

“deciding that [the parolee] had probably violated his parole,” a parole officer lacks the

discretionary authority to initiate revocation proceedings by reporting a parole violation. Id.

Rather, it is only “[o]nce a warrant is issued” that “the adjudicatory process begins.” Id. Because

a senior parole official—not the parole officer—“made the discretionary decision to issue the

warrant and initiate the parole revocation ‘prosecution,’” the court concluded that the parole

officer was not entitled to absolute immunity. Id. at 112–13; see also Taylor v. Sullivan, 166 F.3d

1201, 1201 (2d Cir. 1998) (unpublished opinion) (“Under New York law, parole officers do not

have the discretionary authority to initiate parole revocation proceedings, but may issue a report

of an alleged violation to a member of the parole board.” (alteration and internal quotation marks

omitted)). Similarly, “in the context of the issuance of a Violation of Probation, . . . it is the

judge”—not the probation officer—“who actually signs the Violation of Probation and makes the

determination to issue the arrest warrant.” Gelatt v. Cty. of Broome, 811 F. Supp. 61, 68

(N.D.N.Y. 1993); N.Y. Crim. Proc. Law § 410.40(2) (“Where the probation officer has requested

that a probation warrant be issued, the court shall . . . issue or deny the warrant . . . .”); see also

United States v. Amatel, 346 F.3d 278, 280 (2d Cir. 2003) (stating that, although federal

probation officers “might recommend certain actions when filing a violation petition, the

ultimate decision about whether to initiate revocation proceedings rested with the . . . court”).

Thus, because probation officers in New York do not “initiate” revocation proceedings by their

own discretion, they cannot be entitled to absolute immunity for filing a probation violation

report or requesting a warrant “before the initiation of parole revocation proceedings.” Scotto,

143 F.3d at 113.




                                                   10
       Spinner and Yaddow, however, did not file the August 10, 2015 second amended

documents for the purpose of requesting a warrant before revocation proceedings had initiated.

Rather, the revocation process was well underway. At the time of the August 10th submission,

Plaintiff had already been charged with violating six conditions of his probation in a declaration

of delinquency filed with the court nearly two months earlier, followed by an amended statement

of violation which added an additional condition violated. The August 10, 2015 second amended

documents updated the court on the August 5th search and Plaintiff’s arrest. In other words,

“initiation of the [probation] revocation proceedings,” Scotto, 143 F.3d at 112, had already

occurred when Plaintiff was falsely accused of possessing methamphetamine; the second

amended documents were simply in furtherance of those proceedings.

       The Court therefore concludes that Spinner and Yaddow are entitled to absolute

immunity in this context, because their function in filing the second amended documents during

the adversarial process was “prosecutorial in nature,” Scotto, 143 F.3d at 112, rather than in

service of an administrative or investigative duty “further removed from the judicial phase of a

criminal proceeding,” Malley, 475 U.S. at 342–43.

               2.      False Allegation in Second Amended Submission

       Even if Spinner and Yaddow were not entitled to absolute immunity, it appears that

Plaintiff’s claims related to the second amended submission must be dismissed because he has

failed to plausibly state a claim that the alleged conduct violated his constitutional rights under

§ 1983.

       To state a claim under § 1983, a plaintiff must allege: (i) that the challenged conduct was

“committed by a person acting under color of state law”; and (ii) that such conduct “deprived

[the plaintiff] of rights, privileges, or immunities secured by the Constitution or laws of the

United States.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting Pitchell v. Callan, 13


                                                 11
F.3d 545, 547 (2d Cir. 1994)). A probation officer’s “intentionally false report” that a

probationer violated the terms of his or her release “can state a cause of action for deprivation of

a [probationer’s] constitutional rights.” Taylor v. Sullivan, 980 F. Supp. 697, 705 (S.D.N.Y.

1997) (“[W]hile a prisoner’s constitutional rights are not violated solely by being falsely accused

of misconduct, false allegations that immediately interfere with substantive constitutional rights

do violate a prisoner’s constitutional rights.” (emphasis added)), aff’d, 166 F.3d 1201 (2d Cir.

1998). Crucially, however, no constitutional issue is raised unless the false violation report

“directly cause[d] the loss of liberty” alleged. Id.; see also Zahrey v. Coffey, 221 F.3d 342, 355

(2d Cir. 2000) (“It is firmly established that a constitutional right exists not to be deprived of

liberty on the basis of false evidence fabricated by a government officer.” (emphasis added));

Aghoghoubia v. Noel, No. 17-cv-1927, 2019 WL 181309, at *8, 2019 U.S. Dist. LEXIS 5659, at

*24 (E.D.N.Y. Jan. 11, 2019) (same) (collecting cases); Pena v. Travis, No. 01-cv-8534, 2002

WL 31886175, at *14, 2002 U.S. Dist. LEXIS 24709, at *38 (S.D.N.Y. Dec. 27, 2002)

(dismissing due process claim where “Plaintiff ha[d] not alleged what harm, if any, flowed from

inclusion of the allegedly false information” in parole records).

        Here, Plaintiff alleges that Spinner and Yaddow violated his constitutional rights by filing

the second amended submission, in which Yaddow falsely accused Plaintiff of possessing

methamphetamine. (Dkt. No. 1, ¶ 20; Dkt. No. 1-1, at 2–3). Even accepting the facts alleged in

the Complaint as true, however, Plaintiff has not plausibly alleged that he suffered any

deprivation of liberty as direct result of the false statement in the second amended documents.

There is no indication that Plaintiff was charged with a probation violation premised on

possession of methamphetamine, and there is no indication that his probation was revoked on

that basis. Nor has Plaintiff alleged that he was arrested as a result of the false allegation in the




                                                  12
second amended documents; the amended submission was filed several days after his arrest by

the Tupper Lake Police Department. 5 Rather, Plaintiff’s loss of liberty was directly caused by his

admission to violating four conditions of his probation—all of which occurred before his alleged

possession of methamphetamine—including testing positive for marijuana, cocaine, suboxone,

and opiates, as well as failing to complete drug treatment. (Dkt. No. 1-1, at 3).

         Accordingly, even if Spinner and Yaddow did not have absolute immunity for the alleged

false statement in the second amended submission, the Complaint does not appear to plausibly

state a cause of action for deprivation of Plaintiff’s constitutional rights.

         B.       Claims Against Unidentified Supervisor Defendants 6

         “[T]he personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” Victory v. Pataki, 814 F.3d 47, 67 (2d Cir.

2016) (internal quotation marks omitted). As the Second Circuit has explained, a supervisor’s

personal involvement may be shown through evidence that he: (1) directly participated in the

violation; (2) failed to remedy that violation after learning of it through a report or appeal;

(3) created, or allowed to continue, a policy or custom under which the violation occurred;



5
  While Defendants argue that Plaintiff failed to allege that he caused any constitutional deprivation, neither of the
parties specifically addressed the viability of his malicious prosecution claim. “Under New York law, a malicious-
prosecution claim requires a plaintiff to show ‘(1) the initiation or continuation of a criminal proceeding against
plaintiff; (2) termination of the proceeding in plaintiff’s favor; (3) lack of probable cause for commencing the
proceeding; and (4) actual malice as a motivation for the defendant’s actions.’” Dettelis, 919 F.3d at 163–64. Here,
the Court notes that the facts alleged: (i) do not indicate that Spinner and Yaddow initiated criminal proceedings
against Plaintiff on the basis of his alleged possession of methamphetamine; (ii) do not indicate favorable termination
of the methamphetamine-related accusations against him; and (iii) do not demonstrate a lack of probable cause to file
the second amended documents alleging that Plaintiff violated the conditions of his probation. The Court further notes
that Plaintiff has not challenged the validity of his admission to violating four conditions of his probation.
6
  Counsel for the Individual Defendants and County Defendants do not indicate whether they also appear on behalf of
the Doe Defendant supervisor probation officers. Their failure to do so, however, appears to be an oversight, as their
submissions argue that the Complaint “must be dismissed in its entirety” with regard to “Defendants” collectively.
(Dkt. No. 20-1, at 5). In any event, because of the complete inadequacy of the allegations against the Doe Defendants,
described below, the Court exercises its “inherent authority to dismiss meritless claims sua sponte.” Sanya Lanausse
v. City of New York, No. 15-cv-1652, 2016 WL 2851337, at *2, 2016 U.S. Dist. LEXIS 63414, at *4 (S.D.N.Y. May
13, 2016) (citing Fitzgerald v. First East Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000)).



                                                         13
(4) had been grossly negligent in managing subordinates who caused the violation; or

(5) exhibited deliberate indifference by failing to act on information indicating that an

unconstitutional act was occurring. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). 7

         Here, Plaintiff alleges only that: Spinner and Yaddow committed the misconduct alleged

“under the direct supervision” of the Doe Defendants, (Dkt. No. 1, ¶¶ 20–22); the Doe

Defendants “permitted, authorized, and directed Spinner and Yaddow to make the . . . false

accusations” against Plaintiff, (id. ¶ 19, 33, 36); and the Doe Defendants “took no action to

protect Plaintiff” from the constitutional violations alleged, (id. ¶ 19). These allegations fail to

demonstrate “individual, personalized liability on the part” of the Doe Defendants. Raspardo,

770 F.3d at 115–16. Under any of Colon’s theories of personal involvement, the Complaint is

completely devoid of any specific factual allegations showing the Doe Defendants’ role in the

violations alleged. See White v. Fischer, No. 09-cv-240, 2010 WL 624081, at *6, 2010 U.S. Dist.

LEXIS 15464, at *20 (N.D.N.Y. Jan. 20, 2010) (“Vague and conclusory allegations that a

supervisor failed to train or properly monitor the actions of subordinate employees will not

suffice to establish the requisite personal involvement and support a finding of liability.”),

report-recommendation adopted, 2010 WL 624081, 2010 U.S. Dist. LEXIS 15492 (N.D.N.Y.

Feb. 18, 2010). Because there are no nonconclusory allegations that the Doe Defendants were

personally involved in violating Plaintiff’s constitutional rights, Plaintiff has failed to state a

claim against them. See Smith v. Hochul, No. 13-cv-1106, 2015 WL 1432644, at *6, 2015 U.S.

Dist. LEXIS 39539, at *16 (W.D.N.Y. Mar. 26, 2015).



7
 Following the Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), this Court has concluded that the
Colon factors apply where a plaintiff’s “claims do not require a showing of discriminatory intent and are based on the
unreasonable conduct standard of the Fourteenth Amendment.” Montanez v. City of Syracuse, No. 16-cv-00550, 2019
WL 315058, at *18, 2019 U.S. Dist. LEXIS 10351, at *51 (N.D.N.Y. Jan. 23, 2019). Here, because Plaintiff’s claims
do not require a showing of discriminatory intent, the Court will apply the Colon factors.



                                                         14
       In any event, because Spinner and Yaddow are entitled to absolute immunity, see supra

Section IV.A.1, “those derivative allegations against [the Doe Defendants] must also be

dismissed on the ground that the supervising [officials] have absolute immunity for the

prosecution-related decisions of their subordinates.” Bodie v. Morgenthau, 342 F. Supp. 2d 193,

205 (S.D.N.Y. 2004) (internal quotation marks omitted). Accordingly, the claims against the Doe

Defendants are dismissed.

       C.      Monell Claims

       “Establishing the liability of the municipality requires a showing that the plaintiff

suffered a tort in violation of federal law committed by the municipal actors and, in addition, that

their commission of the tort resulted from a custom or policy of the municipality.” Askins v. Doe

No. 1, 727 F.3d 248, 253 (2d Cir. 2013) (citing Monell, 436 U.S. at 690–91). “To impose liability

on a municipality under § 1983, a plaintiff must identify a municipal policy or custom that

caused the plaintiff’s injury.” Newton v. City of New York, 779 F.3d 140, 152 (2d Cir. 2015)

(internal quotation marks omitted). A municipality is liable only if the plaintiff shows that he has

been the victim of a constitutional violation “by persons for whose conduct the municipality can

be responsible,” because, absent a tortious injury, “Monell does not create a stand-alone cause of

action” permitting plaintiffs to challenge a governmental policy. Askins, 727 F.3d at 253. Thus,

to the extent Plaintiff has failed to plausibly allege that his rights were violated by the allegedly

unfounded allegation that he possessed methamphetamine, see supra Section IV.A.2., Plaintiff’s

claims against the County Defendants based on that misconduct must also fail.

       On the other hand, the officers’ immunity does not extend to the County Defendants.

Immunity may shield an official from suit, but that immunity does not extend to county or

municipal defendants because “municipalities do not enjoy immunity from suit—either absolute

or qualified—under § 1983.” Pinaud v. Cty. of Suffolk, 52 F.3d 1139, 1153 (2d Cir. 1995)


                                                  15
(quoting Leatherman v. Tarrant Cty. Narcotics Intel. and Coordination Unit, 507 U.S. 163, 166

(1993)).

       However, “in the context of a motion for judgment on the pleadings, to allege the

existence of an affirmative municipal policy, a plaintiff must make factual allegations that

support a plausible inference that the constitutional violation took place pursuant either to a

formal course of action officially promulgated by the municipality’s governing authority or the

act of a person with policymaking authority for the municipality.” Matthews v. City of New York,

889 F. Supp. 2d 418, 444 (E.D.N.Y. 2012). Boilerplate or threadbare “assertions that a

municipality has such a custom or policy that resulted in a deprivation of the plaintiff’s rights is

insufficient to state a Monell claim.” Id.; see also Holland v. City of New York, 197 F. Supp. 3d

529, 552 (S.D.N.Y. 2016) (“[C]onclusory allegations that a municipality failed to train and

supervise its employees are insufficient to state a Monell claim absent supporting factual

allegations.” (internal quotation marks omitted)).

       Here, Plaintiff’s Monell claim must be dismissed because the allegations in the

Complaint are wholly conclusory. Specifically, Plaintiff alleges that: (i) Spinner, Yaddow, and

acted “pursuant to either official policy or the custom, practice and usage” of the County

Defendants (Dkt. No. 1, ¶¶ 10–12, 15); (ii) Defendants “engaged in a pattern of falsely accusing

the Plaintiff,” (id. ¶ 25); (iii) the County Defendants “created or allowed a policy or a custom

under which” Spinner, Yaddow, and the Doe Defendants “were directed, permitted and

encouraged” to make false accusations against Plaintiff, (id. ¶ 33); and (iv) the County

Defendants were “grossly negligent” in their supervision and training of their employees, (id.

¶¶ 33, 36). Such “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice” to state a claim that a plaintiff’s constitutional rights were




                                                 16
violated. Iqbal, 556 U.S. at 678. Because Plaintiff has failed to plead facts plausibly

demonstrating the existence of a custom or policy requiring or encouraging probation officers to

mislead or misinform judges, his Monell claim against the County Defendants is dismissed.

       D.      State Law Claims

       As Plaintiff has no remaining federal claims, the Court declines, in its discretion, to retain

supplemental jurisdiction over his state law claims. See 28 U.S.C. § 1367(c)(3); Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (stating that, “in the usual case in which all federal-

law claims are eliminated before trial, the balance of factors to be considered under the pendent

jurisdiction doctrine . . . will point toward declining to exercise jurisdiction over the remaining

state-law claims”). With the dismissal of the federal claims prior to the investment of significant

judicial resources, the “traditional ‘values of judicial economy, convenience, fairness and

comity’” weigh in favor of declining to exercise supplemental jurisdiction. Kolari v. New York-

Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (quoting Cohill, 484 U.S. at 350).

Accordingly, Plaintiff’s state law claims are dismissed without prejudice.

V.     CONCLUSION

       For these reasons, it is hereby

       ORDERED that Defendants’ motion for judgment on the pleadings (Dkt. No. 20) is

GRANTED; and it is further

       ORDERED that the Complaint (Dkt. No. 1) is DISMISSED.

       IT IS SO ORDERED.




Dated: July 30, 2019
       Syracuse, New York



                                                 17
